Citation Nr: 0920134	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied service 
connection for a back disability.  The Veteran perfected an 
appeal of this determination to the Board.


FINDING OF FACT

The Veteran's back disability is not etiologically related to 
an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating July 2007 letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection for a back disability.  This letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the July 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In this case, VA obtained the Veteran's service treatment 
records, pertinent service personnel records, and all of the 
identified post-service VA treatment records and private 
medical records.  In addition, the Veteran was afforded a VA 
medical examination in October 2007 as to the etiology of his 
back condition.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a back 
disability is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran has been diagnosed with various 
back disabilities.  For example, the October 2007 VA 
examination report diagnosed the Veteran with lumbar 
degenerative disc disease and L5 spina bifida 
occulta/bilateral spondylolysis.  Moreover, the Veteran's 
service treatment records indicate that in March 1976, he 
Veteran fell down a flight of stairs backwards, injuring his 
lower back.  He was hospitalized for several days in March 
1976, when the diagnosis was acute low back injury.  He was 
again hospitalized in April 1976, approximately two weeks 
after the injury.  It was noted that he had initially been 
treated at a non-military facility where X-rays were thought 
to show a fracture.  Subsequent examinations had shown only 
spina bifida occulta and spondylolysis at L5, bilaterally.  
On the current hospitalization he had muscle spasm with 
negative straight leg raising, and normal findings in the 
lower extremities.  He progressed to the point that he could 
take long walks without discomfort and was discharged to a 
holding company for two weeks and then for two weeks of 
convalescent leave.  The diagnosis was traumatic aggravation 
of pre-existing congenital deformity of the lumbosacral 
spine.

On follow up in May 1976, it was noted that the Veteran had 
no spasm, normal straight leg raising, deep tendon reflexes 
and motor sensory testing.  On the examination for release 
from service in August 1976, the spine was noted to be 
normal, although there was a one inch scar over the right 
lumbar region.  The same findings were reported on an 
examination for discharge from service in May 1977.

Thus, there is evidence of a current back disability and an 
in-service back injury.   

The remaining question is whether there is a nexus between 
the Veteran's current disability and his in-service back 
injury.  The only competent medical opinion on this question 
is that of the physician who conducted the October 2007 VA 
examination.  In the October 2007 examination report, the 
examiner wrote that based on his examination and a review of 
the Veteran's claim file, it is less than likely that the 
Veteran's current lumbar spine condition is related to the 
low back injury he sustained or medical treatment he received 
while on active duty in 1975 and 1976.  This opinion was 
based on the Veteran's normal separation examination and the 
Veteran's age.  Furthermore, the examiner also noted the 
Veteran's spina bifida occulta and bilateral spondylolysis 
and concluded that they are a developmental anatomic anomaly 
which existed prior to service.  Such a developmental defect 
is not a disease or injury within the meaning of VA 
regulations and is not eligible for service connection.  
Quirin v. Shinseki, 22 Vet. App. 390 (2009); 38 C.F.R. § 
3.303(c) (2008).  

Since the VA examiner explained the reasons for this opinion 
it is entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, there is no contrary medical opinion in the 
evidence of record, and neither the Veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.

While the service treatment records contain a report of 
aggravation, congenital defects are not subject to 
aggravation.  Quirin.  The hospital records could be read as 
reporting a superimposed disability, but the only symptoms at 
the time of the reported aggravation, muscle spasm and pain, 
were subsequently reported to have abated and no superimposed 
disability or increase in underlying disability was shown on 
evaluations later in the April 1976 hospitalization or on 
evaluations conducted from May 1976 to May 1977.
  
Private treatment records show that back pain was initially 
documented in November 1995.  It was noted that the Veteran 
had been in two motor vehicle accidents.  In January 1997, it 
was reported in conjunction with treatment for back pain that 
the Veteran had been in a motor vehicle accident in 1994.  In 
the accident he was struck in the side by a cement truck.  
These records report a long history of symptoms but they 
contain no information that the symptoms dated to service, 
nor do they contain information that otherwise links a 
current back disability to a disease or injury in service.

The Veteran has made recent statements as to continuity of 
symptomatology.  The October 2007 VA examination report 
indicated that the Veteran stated that he had experienced 
persistent intermittent low back pain ever since his March 
1976 injury.  Furthermore, Dr. Stepteau's January 2007 report 
noted that the Veteran reported intermittent back pain over 
the course of 30 to 40 years.  

Dr. Stepteau's reference to persistent intermittent low back 
pain appears to be merely a transcription of the lay history 
provided by the Veteran, and therefore does not constitute 
competent medical evidence of continuity of symptomatology.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).

While the Veteran is certainly competent to report objective 
manifestations of back problems, his recent reports of a 
continuity of symptomatology must be weighed against the 
negative examinations at separation combined with the lack of 
medical evidence of any such symptomatology for many years 
after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  The absence of any clinical 
evidence for many years after service is a factor that weighs 
against a finding of continuity of symptomatology.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record shows no contemporaneous reports of back pain 
until decades after service and after intervening motor 
vehicle accidents.  When initially seen the Veteran 
apparently did not report a continuity of symptoms dating 
back to service or any history pertaining to service.  For 
all of these reasons, the credibility of his recent reports 
of continuity is lessened.

As there is a competent medical opinion that the Veteran's 
current back disability is not etiologically related to his 
in-service back injury and the evidence weighs against a 
finding of continuity of symptomatology, service connection 
for a back disability is not warranted.

The only opinion linking the Veteran's current disability to 
his in-service fall is that of the Veteran.  However, the 
Veteran has not demonstrated that he has the medical 
knowledge or training requisite for the rendering of medical 
opinions, and as a lay person, he lacks the necessary 
expertise to render a competent opinion as to medical 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
his opinion that the in-service fall caused his back 
disability is of no probative weight.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for a back disability must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a back disability is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


